DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/19, 4/20/21 (3 IDS) is being considered by the examiner.

					Claim Status
	Claims 1-18 are pending and are examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Consider adding details about positive integer “M” so that it is consistent with how N is defined. Can M be as low as 1? For example, if N is 2 and M is 1, then (N+M) would be 3 individual clusters. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Please add “of the array of wells” following “one well”. Appropriate correction is required. 
Claim 18 is objected to because of the following informalities:  Please add “of the array of wells” following “two wells”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 6, 7, 8, and 9 the following limitations lack clarity – “a sequence of sampling events”, a sampling event”, “each sampling event”, and “the sampling event” as these are used inconsistently. For consistency and to clarify whether “a sampling event” and “the sampling event” are one of the sampling events in the sequence or are these separate sampling events in addition to the claimed sequence of sampling events. 
Regarding Claims 4 and 6 the following limitations lack clarity – “the sequence of sampling events”, a sampling event”, “each sampling event”, and “the sampling event” as these are used inconsistently. Please clarify whether there is a sequence of events and there is one sampling event where all the steps described occurs or are there different sampling events for each of the steps to occur.
Regarding Claim 11, the following limitation lack clarity – “a sampling event”. Is this the same sampling event as “a sampling event” recited in claim 10 or is it a different one? Please clarify.
Claims 2 and 5 are rejected by virtue of dependence on an independent claim.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A signal processor coupled to the receptacle and configured to execute time sequence and spatial analysis of sequences of pixel signals” in claims 1, 9, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khurana (US Pub 2014/0274746), (with reference to Kain (US Patent 8,244,479 which is incorporated by reference in the prior art of Khurana).
Regarding Claim 1, Khurana teaches a device for base calling (500, [0054] sequencing by synthesis, [0077] sequencing nucleic acids [0078] determine the sequence of nucleotides in the template), comprising: a receptacle (Fig. 4, [0064] the biosensor is held within system 500) configured to hold a biosensor (200, 10, 100), 
the biosensor having a sample surface including pixel areas and holding a plurality of clusters (3a, 3b, [0062]) during a sequence of sampling events such that the clusters are distributed unevenly over the pixel areas, 
an array of sensors (Fig. 3a, [0062]), where each sensor in the array senses information from one or more clusters disposed in corresponding pixel areas of the sample surface (1a) to generate a pixel signal in a sampling event, the array configured to generate the plurality of sequences of pixel signals, the array having a number N of active sensors (13), the sensors in the array disposed relative to the sample surface (1a) to generate respective pixel signals during the sequence of sampling events from the number N of corresponding pixel areas of the sample surface to produce the plurality of sequences of pixel signals, and a communication port (readout circuit 30, [0068]) which outputs the plurality of sequences of pixel signals; and 
a signal processor coupled to the receptacle, and configured to execute time sequence and spatial analysis of the plurality of sequences of pixel signals to detect patterns of illumination corresponding to a number N + M of individual clusters (3a, 3b) on the sample surface from the number N of active sensors, where M is a positive integer ([0073] In particular embodiments, the control module 50 can also be configured to receive feedback from the activation circuit 20, readout circuit 30, fluidic system 70 or detection module 10. Feedback from one or more of these components can be used to modify directions sent to the component(s) from which feedback was received or another component of the system. Thus, the control module can assess the overall condition of the system and modify function to achieve desired output or activity. Exemplary algorithms and configurations for assessing and modifying function of an array-based detection system are described in U.S. Pat. No. 8,244,479, which is incorporated herein by reference. In particular embodiments, the control module 50 can also be in communication with the processing module 60, to send directions or receive feedback pertaining to the functions of the processing module 60. (From Kain ‘479: In addition to determining whether too few sites are present in the sample, the initial cycle quality control routine, examining qualities of the sample, may determine whether too many sites or an uneven site distribution is present, as indicated generally at reference numeral 124. Because certain sample preparation techniques may result in an overabundance of sites, or sites that may too closely approach one another, there may be a desired limit to the number of sites in a particular sample, or to the relative density or congestion of sites in one or more regions of the array. Other indicators of sample quality that can be queried at this step include the size, shape, or morphology of sites. Typically, sites will have an expected size, shape, or morphology and deviations can be indicative of a particular problem. Col. 19, lines 64-67 and Col. 20, lines 1-35)), and to classify the results of the sequence of sampling events for the number N + M of individual clusters, wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents sensed information from at least two clusters in the corresponding pixel area and the plurality of sequences of pixel signals encodes differential crosstalk between the at least two clusters resulting from their uneven distribution over the pixel areas ([0053] each pad in an array of pads can include a plurality of nucleic acid clusters and each cluster can occur in the detection zone for a single pixel. [0054] at least two nucleic acid clusters are included in the detection zone for a single pixel. [0074] A processing module 60 that is included in a system 500 of the present disclosure can be in communication with a readout circuit 30. The processing module 60 can receive signals from the readout circuit 30 and modify the signals to create data in a desired format. Taking an SBS system as an example, the processing module 60 can determine the identity of a nucleotide that is incorporated at a particular nucleic acid cluster from electrical signals obtained by a pixel during a sensing period and from a schedule of actuation periods for two or more pads that were in the detection zone of the pixel during the sensing period. The processing module 60 can further include algorithms to manipulate data to provide a desired output that can be communicated to a user. For example, data can be used to determine presence or absence of a target analyte (e.g. presence of a nucleic acid sequence or presence of a single nucleotide polymorphism in a sequence), amount of a target analyte (e.g. ploidy level for a gene sequence or expression level for an RNA sequence), structure of a target analyte (e.g. nucleotide sequence of a nucleic acid), chemical reactivity of a target analyte (e.g. binding affinity between receptor and ligand or kinetics of reaction for an enzyme) or the like.
[0075] Processing module 60 can also be configured to send directions to other components of the system based on data obtained or processed. For example, processing module 60 can determine when enough information has been obtained from a sample that further manipulation and/or observation of the sample can be stopped. Directions can then be sent to the detection apparatus, for example via the control module, to cease or pause data acquisition.).
Regarding Claim 2, Khurana teaches the device of claim 1, wherein the signal processor uses the detected patterns of illumination to locate the number N + M of individual clusters on the sample surface from the number N of active sensors ([0020] several features can be resolved by a single pixel by sequentially actuating individual features to a detectable state. [0063] Panel B of FIG. 3 shows a detection apparatus 300 having a camera component 15 that is separated in space from the substrate that is to be detected 16. In such a configuration the camera component 15 can be moved relative to the array of responsive pads that is located on substrate 16, for example, to achieve a desired focus, resolution or alignment. Pixel 13 is directed to substrate 16 and has a detection area 1a that includes two nucleic acid clusters 3a and 3b on separate responsive pads 2a and 2b, respectively. The camera in Panel B is configured for epifluorescent detection when an excitation assembly is present, for example, at a position that excites the nucleic acid clusters from the same side of substrate 16 that is observed by the pixels.)

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud (“Fluorescence lifetime biosensing with DNA microarrays and a CMOS-SPAD imager.” Biomed Optics Express. 1(5):1302-1308. 2010.)
	Regarding Claim 1, Giraud teaches a device for base calling, comprising: a receptacle configured to hold a biosensor, the biosensor having a sample surface including pixel areas and holding a plurality of clusters during a sequence of sampling events such that the clusters are distributed unevenly over the pixel areas, an array of sensors, where each sensor in the array senses information from one or more clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in a sampling event, the array configured to generate the plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals during the sequence of sampling events from the number N of corresponding pixel areas of the sample surface to produce the plurality of sequences of pixel signals (We prepared a DNA microarray spotted with two different DNA probes and hybridized with their distinct complementary artificial targets. The detailed procedure of production and incubation has been reported in a previous publication [5]. In short, the microarray consisted of 16 spots, incubated with a) hepatitis C virus (HCV) probe, b) human cytomegalovirus (HCMV) probe and c) a 1:1 molar ratio of HCV and HCMV probes. See Section 2.1 Microarray preparation. The camera is based on a 32 × 32 pixel array, fabricated in 130 nm CMOS technology, where each pixel contains its own SPAD and 10-bit time-to-digital converter (TDC). See Section 2.3 TIRF-SPAD array imaging setup), and
a communication port which outputs the plurality of sequences of pixel signals; and a signal processor coupled to the receptacle, and configured to execute time sequence and spatial analysis of the plurality of sequences of pixel signals to detect patterns of illumination corresponding to a number N + M of individual clusters on the sample surface from the number N of active sensors, where M is a positive integer, and to classify the results of the sequence of sampling events for the number N + M of individual clusters, wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents sensed information from at least two clusters in the corresponding pixel area and the plurality of sequences of pixel signals encodes differential crosstalk between the at least two clusters resulting from their uneven distribution over the pixel areas (The memory controller was used to acquire blocks of 100000 frames with TDC codes (~26 s total exposure time), which were then transferred to the PC and combined into arrival-time histograms (~12 s in total). Custom software written in Labview (National Instruments, Texas) was used to remove the background in noisy pixels and prepare the TCSPC data for import into commercial FLIM analysis software. See Section 2.4. Image Acquisition and analysis. See Fig. 3 (Left) FLIM map of DNA microarray spotted with a series of four sub-arrays corresponding to four subframes of 16x20 pixels each: (a) HCV probes, (b) HCMV probes, (c) four spots containing a mixture of 50% HCV and 50% HCMV probes, (d) HCV probes (top left), HCMV probes (bottom right) and 50% probe mixture (diagonal). Each of these would represent a cluster. Evidently, the SPAD array imager has a much lower spatial resolution than the device used in ref [5]. or other state-of-the-art FLIM systems but it is sufficient for use with microspot arrays. See Section 3. Results and Discussion. For the data presented in Fig. 3 there were about 20 pixels for each DNA microspot, sufficient to provide FLIM maps resolving the shape of individual spot as well as providing information on the variance of the lifetime estimate. See Results and Discussion).  
Regarding Claim 2, Giraud teaches the device of claim 1, wherein the signal processor uses the detected patterns of illumination to locate the number N + M of individual clusters on the sample surface from the number N of active sensors (Initially, TCSPC data for the three different categories of spots ((a) HCV probes, (b) HCMV probes and (c) mixture of 50% HCV and 50% HCMV probes) was collected using subarrays containing four identical spots. Fig. 2 shows representative decay curves for each category obtained from an individual pixel. Evidently, the SPAD array imager has a much lower spatial resolution than the device used in ref [5]. or other state-of-the-art FLIM systems but it is sufficient for use with microspot arrays. For the data presented in Fig. 3 there were about 20 pixels for each DNA microspot, sufficient to provide FLIM maps resolving the shape of individual spot as well as providing information on the variance of the lifetime estimate. For screening application this spatial detail is often not required and the throughput could be dramatically increased by mapping each microarray spot to fewer (ultimately individual) pixels. See Section 3. Results & Discussion)

Claims 10, 11, 12, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub 2016/0047749).
Regarding Claim 10, Lee teaches a device for base calling, comprising: a biosensor (Fig. 1, biochip) having a sample surface including pixel areas (To each of the plurality of photodetectors 221, a peripheral circuit for producing an electrical signal based on the produced charge is connected. Typical examples of the plurality of photodetectors 221 include charge-coupled device [0036] (CCD) type image sensors and complementary MOS (CMOS) type image sensors. CMOS would inherently have pixel areas.) and an array of wells overlying the pixel areas (note there is a reaction region which would constitute a well), with at least two clusters per pixel area (there is a target sample and a reference sample); and an illumination system that is coupled to the biosensor and illuminates the pixel areas with different angles of illumination during a sequence of sampling events (To each of the plurality of photodetectors 221, a peripheral circuit for producing an electrical signal based on the produced charge is connected. Typical examples of the plurality of photodetectors 221 include charge-coupled device [0036] (CCD) type image sensors and complementary MOS ((CMOS) type image sensors.), including, for a sampling event in the sequence of sampling events, illuminating each of the wells with off-axis illumination to produce asymmetrically illuminated well regions in each of the wells (Note the plurality of light-emitting devices 211 are positioned on the sides of the wells) ([0008] Referring to FIG. 1, a biochip 100 having an image sensor comprises a bio-layer 110, a filter layer 120 and an image sensor layer 130. [0009] The bio-layer 110 is a layer in which a biochemical reaction between a reference sample and a target sample takes place. In addition, as a result of the biochemical reaction, a luminescent or fluorescent material remains in the bio-layer 110. [0010] In the case in which a luminescent material remains in the bio-layer 110, it is required to block external light, because the luminescent material itself emits light. However, in the case in which a fluorescent material remains in the bio-layer 110, separate external light is required to emit light from the fluorescent material. [0025] The bio-layer 210 comprises a plurality of light-emitting devices 211 and a plurality of reaction regions 212. [0026] Each of the light-emitting devices 211 comprises a first reflective layer 211a, a light-emitting region 211b and a second reflective layer 211c. [0027] The plurality of reaction regions 212 is formed by etching regions excluding regions in which the light-emitting devices 211 are formed in the bio-layer 210, and is a place in which a biochemical reaction between a reference sample and a target sample occurs. [0035] The plurality of photodetectors 221 is formed on the surface of the image sensor layer 220 and functions to detect light and to produce a charge corresponding to the detected light. To each of the plurality of photodetectors 221, a peripheral circuit for producing an electrical signal based on the produced charge is connected. Typical examples of the plurality of photodetectors 221 include charge-coupled device. [0036] (CCD) type image sensors and complementary MOS (CMOS) type image sensors. The CCD type image sensors and CMOS type image sensors would inherently have grids of pixels).  
Regarding Claim 11, Lee teaches the device of claim 10, wherein the biosensor includes an array of sensors, where each sensor in the array senses information from the at least two clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in a sampling event, the array configured to generate a plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals {00676012.DOCX }Page 75 of 78Nonprovisional Patent Application Atty. Docket No.: ILLM 1003-4/IP-1656-US during the sequence of sampling events from the number N of corresponding pixel areas of the sample surface to produce the plurality of sequences of pixel signals, and a communication port which outputs the plurality of sequences of pixel signals ([0035] The plurality of photodetectors 221 is formed on the surface of the image sensor layer 220 and functions to detect light and to produce a charge corresponding to the detected light. To each of the plurality of photodetectors 221, a peripheral circuit for producing an electrical signal based on the produced charge is connected. Typical examples of the plurality of photodetectors 221 include charge-coupled device [0036] (CCD) type image sensors and complementary MOS (CMOS) type image sensors. . [0036] (CCD) type image sensors and complementary MOS (CMOS) type image sensors. The CCD type image sensors and CMOS type image sensors would inherently have grids of pixels).  .  
Regarding Claim 12, Lee teaches the device of claim 10, wherein the asymmetrically illuminated regions of a well include at least a dominant well region and a subordinate well region, such that during the sampling event the dominant well region is illuminated more than the subordinate well region ([0027] The plurality of reaction regions 212 is formed by etching regions excluding regions in which the light-emitting devices 211 are formed in the bio-layer 210, and is a place in which a biochemical reaction between a reference sample and a target sample occurs. The biochemical reaction occurs when the target sample is added to the reaction regions 212 containing the reference sample. [0038] Reactions regions may be formed by a multi-step etching process so as to have a stepped portion.).
Regarding Claim 13, Lee teaches the device of claim 12, wherein the well holds more than one cluster during the sampling event, with the dominant and subordinate well regions each including a cluster (the limitation is directed to intended use with “during the sampling event”, [0005] Representative examples of the biochemical reaction between the reference sample and the target sample include the complementary binding of DNA bases, and an antigen-antibody reaction.).  
Regarding Claim 14, Lee teaches the device of claim 13, wherein, during the sampling event, a pixel area overlying the well receives an amount of illumination from a bright cluster in the dominant well region that is greater than an amount of illumination received from a dim cluster in the subordinate well region (the pixel area overlying the well would be capable of receiving an amount of illumination from a bright cluster in the dominant well region that is greater than an amount of illumination received from a dim cluster in the subordinate well region. The “during the sampling event limitation” would be directed to intended use and the “bright cluster” and the “dim cluster” is not further defined by the recitation of structure to indicate what makes the cluster illuminate brightly versus dimly).  
Regarding Claim 16, Lee teaches the device of claim 10, wherein the off-axis illumination is at a forty-five degree angle ([0032] the plurality of reaction regions 212 formed at the sides of the light-emitting devices 211. The side emitting type light emitting device is at an angle and depending on where an off-axis is drawn the illumination may be at a 45 degree angle.). 
Regarding Claim 17, Lee teaches the device of claim 10, wherein one well overlies per pixel area (See Fig. 2, image sensor layer 220, sensor would inherently have a pixel area. The reaction region overlies the pixel area).  
Regarding Claim 18, Lee teaches the device of claim 10, wherein two wells overlie per pixel area (See Fig. 2, image sensor layer 220, sensor would inherently have a pixel area. The plurality of reaction regions overly the pixel area).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana (US Pub 2014/0274746), (with reference to Kain (US Patent 8,244,479 which is incorporated by reference in the prior art of Khurana), in view of Cao (US Pub 2018/0180547), and further in view of Thorne (US Pub 2015/0093306).
Regarding Claim 3, Khurana teaches a device for base calling, comprising: a biosensor having a sample surface including pixel areas and the biosensor including two wells and two clusters per pixel area. (For example, instead of using two different fluorophores and two different lasers to distinguish two analytes in a detection area, two responsive pads can occur in the detection area. The pads, although having different analytes, can be labeled with the same fluorophore and excited with the same excitation laser. However, it will be understood that in some embodiments multiple excitation lines can be used in combination with super resolution to further expand the number of different analytes detected by a given pixel. More specifically, multiple features in the detection zone of a pixel can be individually actuated to produce or inhibit signals. [0066] In particular embodiments, an activation circuit is configured to apply an electric field at first and second pads in an array of pads (for example at two pads in the detection zone of a single pixel; [0062] FIG. 3 shows side profile views of two detection apparatus that have an array of pixels and an array of responsive pads configured as diagrammed in FIG. 2. Panel A shows an integrated apparatus 200 wherein the array of pixels and the array of responsive pads are fixed on a substrate. The pixels are optically coupled to detection zones via light pipes in the substrate. For example, signal from nucleic acid clusters 3a and 3b in detection zone 1a passes through light pipe 12 to reach pixel 13. [0053] For example, each pad can include only a single nucleic acid cluster and the cluster can be included in the detection zones for at least two pixels. [0054] Each of the clusters can be homogenous with respect to the nucleotide sequence present and the two clusters can have different nucleotide sequences compared to each other. The clusters can be labeled, for example, by a labeled nucleotide that has been incorporated in the course of a sequencing-by-synthesis (SBS) technique. Other labels are possible too such as those set forth elsewhere herein.).   
Khurana is silent to an array of wells overlying the pixel areas, the two wells per pixel area including a dominant well and a subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well.
Cao teaches in the related art of a biosensor. [0101] In an embodiment as schematically shown in FIG. 8, in apparatus 800, the optical system 285 may have a microfluidic system 850 to deliver reactants such as the analyte and reaction product to and from the locations 256. The microfluidic system 850 may have wells.  The biosensor apparatus 800 may be used for a variety of assays. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted wells, as taught by Cao, for the reactions regions, as taught by Khurana, in order to allow for a standard container with transparent sidewalls and bottom for sensing a biological reaction. 
Khurana, in view of Cao, is silent to the two wells per pixel area including a dominant well and a subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well.
Thorne teaches in the related art of microplate (microwells) and biological samples. [0048] Our preferred embodiments, schematically illustrated in FIG. 2, involve extending the top of the barrier wall between protein drop well 20 and reservoir well 15 within a given cell to the top of the microplate, and forming small-cross-sectional area communication channels 17 in the top surface of the plate, which provides the sealing surface of the cell. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wells of modified Khurana (Cao) such that there is the two wells per pixel area including a dominant well and a subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well, as taught by Thorne, in order to allow for communication between wells, as taught by Thorne, in [0048].
Regarding Claim 4, modified Khurana teaches the device of claim 3, wherein the biosensor includes an array of sensors, where each sensor in the array senses information from the two clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in a sampling event, the array configured to generate a plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals during the sequence of sampling events from the number N of corresponding pixel areas of the sample surface to produce the plurality of sequences of pixel signals, and a communication port which outputs the plurality of sequences of pixel signals (Khurana teaches [0062] FIG. 3 shows side profile views of two detection apparatus that have an array of pixels and an array of responsive pads configured as diagrammed in FIG. 2. Panel A shows an integrated apparatus 200 wherein the array of pixels and the array of responsive pads are fixed on a substrate. The pixels are optically coupled to detection zones via light pipes in the substrate. For example, signal from nucleic acid clusters 3a and 3b in detection zone 1a passes through light pipe 12 to reach pixel 13. [0063] Panel B of FIG. 3 shows a detection apparatus 300 having a camera component 15 that is separated in space from the substrate that is to be detected 16. In such a configuration the camera component 15 can be moved relative to the array of responsive pads that is located on substrate 16, for example, to achieve a desired focus, resolution or alignment. Pixel 13 is directed to substrate 16 and has a detection area 1a that includes two nucleic acid clusters 3a and 3b on separate responsive pads 2a and 2b, respectively.).
Regarding Claim 5, modified Khurana teaches the device of claim 3, wherein the two wells have different offsets relative to a center of the pixel area (Khurana teaches Fig. 3, [0062] Nucleic acid cluster 3a is attached to responsive pad 2a and cluster 3b is attached to pad 2b.).
Regarding Claim 6, modified Khurana teaches the device of claim 5, wherein, during a sampling event, the pixel area receives different amounts of illumination from the two wells, and wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents sensed information from the two clusters in the corresponding pixel area (Khurana teaches [0008] wherein the activation module is configured to apply a different characteristic to a first pad of the subset compared to the other pads of the subset; (b) a readout circuit to acquire signals from the array of pixels; (c) a control module that directs the readout circuit to acquire signals from each of the pixels during a sensing period and that directs the activation module to sequentially apply different characteristic at the pads during the sensing period; and (c) a processing module that correlates (i) the signals acquired from the pixels during the sensing period and (ii) the sequential application of the different characteristics at the pads during the sensing period, in order to distinguish a sequence of signals for each of the pads. [0063] Panel B of FIG. 3 shows a detection apparatus 300 having a camera component 15 that is separated in space from the substrate that is to be detected 16. In such a configuration the camera component 15 can be moved relative to the array of responsive pads that is located on substrate 16, for example, to achieve a desired focus, resolution or alignment. Pixel 13 is directed to substrate 16 and has a detection area 1a that includes two nucleic acid clusters 3a and 3b on separate responsive pads 2a and 2b, respectively. The camera in Panel B is configured for epifluorescent detection when an excitation assembly is present, for example, at a position that excites the nucleic acid clusters from the same side of substrate 16 that is observed by the pixels.).  
Regarding Claim 7, modified Khurana teaches the device of claim 6, wherein each of the two wells holds at least one cluster during the sampling event (Khurana teaches Fig. 3, [0062] Nucleic acid cluster 3a is attached to responsive pad 2a and cluster 3b is attached to pad 2b. This is the case during the sampling event).   
Regarding Claim 8, modified Khurana teaches the device of claim 7. The device of Khurana has a pixel area overlying the well would be capable of receiving an amount of illumination from a bright cluster in the dominant well region that is greater than an amount of illumination received from a dim cluster in the subordinate well region. The “during the sampling event limitation” would be directed to intended use and the “bright cluster” and the “dim cluster” is not further defined by the recitation of structure to indicate what makes the cluster illuminate brightly versus dimly. (Alternatively, Khurana teaches [0066] In particular embodiments, an activation circuit is configured to apply an electric field at first and second pads in an array of pads (for example at two pads in the detection zone of a single pixel; [0062] FIG. 3 shows side profile views of two detection apparatus that have an array of pixels and an array of responsive pads configured as diagrammed in FIG. 2. Panel A shows an integrated apparatus 200 wherein the array of pixels and the array of responsive pads are fixed on a substrate. The pixels are optically coupled to detection zones via light pipes in the substrate. For example, signal from nucleic acid clusters 3a and 3b in detection zone 1a passes through light pipe 12 to reach pixel 13. [0053] For example, each pad can include only a single nucleic acid cluster and the cluster can be included in the detection zones for at least two pixels. [0054] Each of the clusters can be homogenous with respect to the nucleotide sequence present and the two clusters can have different nucleotide sequences compared to each other. The clusters can be labeled, for example, by a labeled nucleotide that has been incorporated in the course of a sequencing-by-synthesis (SBS) technique. Other labels are possible too such as those set forth elsewhere herein.).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khurana (US Pub 2014/0274746), (with reference to Kain (US Patent 8,244,479 which is incorporated by reference in the prior art of Khurana), in view of Cao (US Pub 2018/0180547), Thorne (US Pub 2015/0093306), and further in view of Wang (“An adaptive decorrelation method removes Illumina DNA base-calling errors caused by crosstalk between adjacent clusters. Nature Sci Rep 7. 2017.)
Regarding Claim 9, modified Khurana teaches the device of claim 8, wherein the biosensor is coupled to a signal processor, the signal processor configured to receive and to process the plurality of sequences of pixel signals to identify bases present in a number N + M of clusters from the number N of active sensors (See teachings of claim 1 of the prior art of modified Khurana).
Modified Khurana is silent to for the bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of the sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of the sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster and the dim cluster.
Wang teaches in the related art of base calling. In the Introduction, Wang teaches on the crosstalk among spatially adjacent clusters. Ideally, the intensities of each cluster, as defined by image processing, correspond to just one DNA sequence. However, the observed intensities often contain signals from neighboring DNA sequences, other than the nominal one, and, hence, are not pure (see Fig. 1a). We showed that a large portion of base-calling errors were caused by this “spatial crosstalk”. Moreover, spatial crosstalk is cluster-specific and often asymmetric. Wang teaches in Fig. 3 raw cluster intensities (color, cycle, and spatial crosstalk), correction of color and cycle crosstalk, and cluster intensities (with spatial crosstalk). The pipeline of 3Dec is shown in Fig. 3. Its input is a CIF file defined from the image processing. After correcting color and cycle crosstalk (Step 1), 3Dec estimates each non-zero coefficient in the spatial crosstalk matrix (Step 2), then corrects spatial crosstalk (Step 3). The resulting intensities are cleaner and are used for base-calling in Step 4. (See Section on Software.) We discovered that signal crosstalk between adjacent clusters accounts for a large portion of sequencing errors in Illumina systems, even after correcting color crosstalk caused by the overlap of dye emission spectra and phasing/pre-phasing caused by out-of-step nucleotide synthesis. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the steps of bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of the sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of the sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster and the dim cluster, as taught by Wang for the configuration of the signal process, in the device of modified Khurana, in order to allow for Base-calling aims to reconstruct the underlying sequences from the fluorescence signals and in order to reduce base-calling errors, signals can be enhanced using different types of data corrections, as taught by Wang, in Introduction.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2016/0047749), in view of Wang (“An adaptive decorrelation method removes Illumina DNA base-calling errors caused by crosstalk between adjacent clusters. Nature Sci Rep 7. 2017.)
Regarding Claim 15, Lee teaches the device of claim 14.
Lee is silent to wherein the biosensor is coupled to a signal processor, the signal processor configured to receive and to process the plurality of sequences of pixel signals to identify bases present in a number N + M of clusters from the number N of active sensors, including for the bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of the sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of the sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster and the dim cluster.
Wang teaches in the related art of base calling. In the Introduction, Wang teaches on the crosstalk among spatially adjacent clusters. Ideally, the intensities of each cluster, as defined by image processing, correspond to just one DNA sequence. However, the observed intensities often contain signals from neighboring DNA sequences, other than the nominal one, and, hence, are not pure (see Fig. 1a). We showed that a large portion of base-calling errors were caused by this “spatial crosstalk”. Moreover, spatial crosstalk is cluster-specific and often asymmetric. Wang teaches in Fig. 3 raw cluster intensities (color, cycle, and spatial crosstalk), correction of color and cycle crosstalk, and cluster intensities (with spatial crosstalk). The pipeline of 3Dec is shown in Fig. 3. Its input is a CIF file defined from the image processing. After correcting color and cycle crosstalk (Step 1), 3Dec estimates each non-zero coefficient in the spatial crosstalk matrix (Step 2), then corrects spatial crosstalk (Step 3). The resulting intensities are cleaner and are used for base-calling in Step 4. (See Section on Software. (Base-calling software 3Dec and the illumina platform would have a signal processor coupled to a biosensor). We discovered that signal crosstalk between adjacent clusters accounts for a large portion of sequencing errors in Illumina systems, even after correcting color crosstalk caused by the overlap of dye emission spectra and phasing/pre-phasing caused by out-of-step nucleotide synthesis. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the steps of bright and dim cluster mapping into at least four bins a first pixel signal generated by a sensor corresponding to the pixel area during a first illumination stage of the sampling event, mapping into at least four bins a second pixel signal generated by the sensor during a second illumination stage of the sampling event, and logically combining the mapping of the first and second pixel signals to identify the bases present in the bright cluster and the dim cluster, as taught by Wang for the configuration of the signal process, in the device of Lee, in order to allow for Base-calling aims to reconstruct the underlying sequences from the fluorescence signals and in order to reduce base-calling errors, signals can be enhanced using different types of data corrections, as taught by Wang, in Introduction.
	



			Additional References
The references of Jaganathan (US Pub 2020/0302297) and Kostem (US Pub 2020/0364496) are cited as additional citations on “base calling”.
The reference on Illumina CMOS Chip and one-channel SBS chemistry is recited on the 892 from the IDS since it discusses the chemistry of each nucleotide (A, C, T, and G) with different fluorescent dyes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/ROBERT J EOM/      Primary Examiner, Art Unit 1797